                          Case 19-11813-CSS                       Doc 87           Filed 08/29/19              Page 1 of 20



                                             UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF DELAWARE

      Mishti Holdings LLC, et al.
In re ______________________                                                                       19-11813 (CSS)
                                                                                         Case No. _____________________
                 Debtor
                                           INITIAL MONTHLY OPERATING REPORT
         File report and attachments with Court and submit copy to United States Trustee within 15 days after order for relief.

Certificates of insurance must name United States Trustee as a party to be notified in the event of policy cancellation.
Bank accounts and checks must bear the name of the debtor, the case number, and the designation "Debtor in Possession."
Examples of acceptable evidence of Debtor in Possession Bank accounts include voided checks, copy of bank deposit
agreement/certificate of authority, signature card, and/or corporate checking resolution.

                                                                                           Document                  Explanation
REQUIRED DOCUMENTS                                                                         Attached                    Attached
12-Month Cash Flow Projection (Form IR-1)                                                                            DIP Budget
Certificates of Insurance:
   Workers Compensation                                                                         X
   Property                                                                                     X
   General Liability                                                                            X
   Vehicle                                                                                      X
  Other:_
   Identify areas of self-insurance w/liability caps
Evidence of Debtor in Possession Bank Accounts
  Tax Escrow Account                                                                           N/A
  General Operating Account                                                                    N/A
  Money Market Account pursuant to Local Rule 4001-3 for the                                   N/A
  District of Delaware only. Refer to:
  http://www.deb.uscourts.gov/
        Cash Management Order
  Other:_________________________________                                                       X
Retainers Paid (Form IR-2)                                                                      X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached
are true and correct to the best of my knowledge and belief.


_______________________________________
Signature of Debtor                                                                   Date


_______________________________________
Signature of Joint Debtor                                                             Date


 /s/ Jeff Nerland
_______________________________________                                               August 29, 2019
Signature of Authorized Individual*                                                   Date


 Jeff Nerland
_______________________________________                                               Chief Restructuring Officer
Printed Name of Authorized Individual                                                 Title of Authorized Individual


*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
                                                                                                                           FORM IR
                                                                                                                             (4/07)
                                                                       Case 19-11813-CSS                      Doc 87           Filed 08/29/19               Page 2 of 20
Mishti Holdings LLC
Debtor-in-possession budget
$000 unless otherwise indicated


Lolli & Pops 13 Week Cash Forecast
06/03/19
                                              Scenario    Projection   Projection   Projection   Projection   Projection   Projection   Projection   Projection   Projection   Projection   Projection   Projection   Projection   Projection
                                            Fiscal Year        2019         2019         2019         2019         2019         2019         2019         2019         2019         2019         2019         2019         2019         2019
                                         Fiscal Month           Aug          Aug          Aug          Sep          Sep          Sep          Sep          Sep           Oct          Oct          Oct          Oct         Nov
                                             FW of Yr.        Wk 15        Wk 16        Wk 17        Wk 18        Wk 19        Wk 20        Wk 21        Wk 22        Wk 23        Wk 24        Wk 25        Wk 26        Wk 27
                                            FW of Mo.          Wk 2         Wk 3         Wk 4         Wk 1         Wk 2         Wk 3         Wk 4         Wk 5         Wk 1         Wk 2         Wk 3         Wk 4         Wk 1
                              Week of Cash Flow Proj.          Wk 1         Wk 2         Wk 3         Wk 4         Wk 5         Wk 6         Wk 7         Wk 8         Wk 9        Wk 10        Wk 11        Wk 12        Wk 13
                                     Fiscal Week End        8/17/19      8/24/19      8/31/19       9/7/19      9/14/19      9/21/19      9/28/19      10/5/19     10/12/19     10/19/19     10/26/19      11/2/19      11/9/19     13 Weeks
Sales
Store Sales                                                 699,831      986,992      986,992      894,072      894,072      894,072      894,072      894,072      916,804      916,804      916,804      916,804      854,055    11,665,447
Total Sales                                                 699,831      986,992      986,992      894,072      894,072      894,072      894,072      894,072      916,804      916,804      916,804      916,804      854,055    11,665,447

Receipts
Cash Receipts- Bank                                         452,931    1,004,862    1,028,939      988,739      932,070      932,070      932,070      932,070      941,905      955,768      955,768      955,768      928,621    11,012,962
Sales Tax                                                    16,874       40,966       41,947       40,308       37,998       37,998       37,998       37,998       38,399       38,964       38,964       38,964       37,857       485,237
Store Cash Receipts                                         436,056      963,897      986,992      948,430      894,072      894,072      894,072      894,072      903,506      916,804      916,804      916,804      890,763    11,456,346
Wholesale Cash Receipts                                         -            -            -            -            -            -            -            -            -            -            -            -            -             -
Other (Sublease Income)                                         -            -            -            -            -            -            -            -            -            -            -            -            -             -
   Total Operating Receipts                                 436,056      963,897      986,992      948,430      894,072      894,072      894,072      894,072      903,506      916,804      916,804      916,804      890,763    11,456,346

Operating Disbursements | Merchandise
Inventory                                                   525,866      493,256      325,866      301,102      301,102      301,102      301,102      301,102      529,966      529,966      529,966      529,966      378,086     5,348,449
Packaging                                                       -            -            -            -            -            -            -            -            -            -            -            -            -             -
   Total Inventory Purchases (COGS)                         525,866      493,256      325,866      301,102      301,102      301,102      301,102      301,102      529,966      529,966      529,966      529,966      378,086     5,348,449

Net Cash After Inventory Purchases                          (89,810)     470,641      661,126      647,328      592,970      592,970      592,970      592,970      373,540      386,839      386,839      386,839      512,677     6,107,897

Operating Costs
Payroll                                                     192,777        4,537      663,826        3,629      631,628        3,629      631,628       81,611      582,370        4,537      582,370       72,283      636,552     4,091,378
Insurance                                                       -            -            -            -            -            -            -            -            -            -            -            -            -             -
Opex                                                         39,889       98,250       48,250       91,338       91,338       91,338       91,338       91,338       94,828       94,828       94,828       94,828       92,118     1,114,510
Credit Card                                                     -            -            -            -            -            -            -            -            -            -            -            -            -             -
Rent                                                            -            -            -      1,116,164          -            -            -      1,116,164          -            -            -      1,132,843          -       3,365,171
   Total Operating Costs                                    232,666      102,787      712,076    1,211,131      722,966       94,967      722,966    1,289,113      677,198       99,365      677,198    1,299,955      728,670     8,571,059

Net Cash Flow After Operations                             (322,476)     367,854      (50,950)    (563,803)    (129,997)     498,002     (129,997)    (696,143)    (303,658)     287,474     (290,360)    (913,116)    (215,993)   (2,463,162)

Non-Operating Disbursements
Professional Fees                                               -            -            -            -         91,000          -            -            -         75,000      546,000          -            -            -        712,000
Claims                                                          -            -            -            -            -        100,000          -            -            -            -         50,000          -            -        150,000
UCC                                                             -            -            -            -            -            -            -            -            -            -            -            -            -            -
DIP Loan Financing                                              -            -            -            -            -            -            -          1,879          -            -            -         16,963          -         18,842
   Total Non-Operating Disbursements                            -            -            -            -         91,000      100,000          -          1,879       75,000      546,000       50,000       16,963          -        880,842

Net Cash After Non-Operating Costs                         (322,476)     367,854      (50,950)    (563,803)    (220,997)     398,002     (129,997)    (698,022)    (378,658)    (258,526)    (340,360)    (930,079)    (215,993)   (3,344,005)

Real Estate (Store Open & TA)
Construction                                                    -            -            -            -            -            -            -            -            -            -            -            -            -             -
Tenant Allowance - FY17 (Katerra)                               -            -            -            -            -            -            -            -            -            -            -            -            -             -
Tenant Allowance - FY18 + pipeline                              -            -            -            -            -            -            -            -            -            -            -            -            -             -
   Net Real Estate Disbursements & (Receipts)                   -            -            -            -            -            -            -            -            -            -            -            -            -             -

Loan                                                            -            -            -        350,000          -            -            -      1,200,000          -            -      1,500,000          -            -       3,050,000
Loan Payment                                                    -            -            -            -            -            -            -            -            -            -            -            -            -             -
   Net Loan Disbursements & (Receipts)                          -            -            -        350,000          -            -            -      1,200,000          -            -      1,500,000          -            -       3,050,000

Pass-Throughs
Sales Tax Collected                                          16,874       40,966       41,947       40,308       37,998       37,998       37,998       37,998       38,399       38,964       38,964       38,964       37,857      485,237
Sales Tax Disbursed                                         178,385          -            -            -            -        158,252          -            -            -            -        192,323          -            -        528,960
   Total Pass-Throughs                                     (161,511)      40,966       41,947       40,308       37,998     (120,254)      37,998       37,998       38,399       38,964     (153,359)      38,964       37,857      (43,723)

Net Cash Flow                                              (483,986)     408,820       (9,003)    (173,495)    (182,998)     277,749      (91,998)     539,976     (340,259)    (219,562)   1,006,281     (891,115)    (178,136)     (337,728)

Beginning Book Cash Balance                                 608,472      124,486      533,306      524,303      350,808      167,810      445,559      353,560      893,536      553,277      333,715    1,339,996      448,881       608,472
   Change in Cash Balance                                  (483,986)     408,820       (9,003)    (173,495)    (182,998)     277,749      (91,998)     539,976     (340,259)    (219,562)   1,006,281     (891,115)    (178,136)     (337,728)
Ending Book Cash Balance                                    124,486      533,306      524,303      350,808      167,810      445,559      353,560      893,536      553,277      333,715    1,339,996      448,881      270,745      270,745
                                      Case 19-11813-CSS                      Doc 87           Filed 08/29/19              Page 3 of 20
                                                                                                                                                                  DATE (MM/DD/YYYY)
                                             CERTIFICATE OF LIABILITY INSURANCE                                                                                      8/29/2019
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                            CONTACT
PRODUCER
                                                                                            NAME:      Judy Fenz
(WC) Heffernan Insurance Brokers                                                            PHONE                                                   FAX
1350 Carlback Avenue                                                                        (A/C, No, Ext): 925-934-8500                            (A/C, No):   925-934-8278
                                                                                            E-MAIL
Walnut Creek CA 94596                                                                       ADDRESS: judyf@heffins.com
                                                                                                               INSURER(S) AFFORDING COVERAGE                                   NAIC #

                                                                                            INSURER A :   Travelers Property Casualty Company of America                       25674
                                                                               LOLLAND-01
INSURED                                                                                     INSURER B :   The Travelers Indemnity Company of Connecticut                       25682
Meetha Ventures LLC
dba: Lolli and Pops Inc. and dba: Candyopolis                                               INSURER C :

111 Ellis Street                                                                            INSURER D :
San Francisco CA 94102                                                                      INSURER E :

                                                                                            INSURER F :
COVERAGES                                   CERTIFICATE NUMBER: 2037692511                                                       REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                              ADDL SUBR                                          POLICY EFF   POLICY EXP
 LTR              TYPE OF INSURANCE               INSD WVD              POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
 A     X   COMMERCIAL GENERAL LIABILITY                       Y6307H093732TIL18                      11/5/2018      11/5/2019     EACH OCCURRENCE                $ 1,000,000
                                                                                                                                  DAMAGE TO RENTED
                CLAIMS-MADE    X    OCCUR                                                                                         PREMISES (Ea occurrence)       $ 300,000
       X   Total Policy                                                                                                           MED EXP (Any one person)       $ 5,000

           Aggregate $10MM                                                                                                        PERSONAL & ADV INJURY          $ 1,000,000

       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $ 2,000,000
                      PRO-
           POLICY     JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $ 2,000,000
       X   OTHER: Designated Loc.                                                                                                 Location on File               $
 B                                                                                                                                COMBINED SINGLE LIMIT          $ 1,000,000
       AUTOMOBILE LIABILITY                                   BA7H09373218CAG                        11/5/2018      11/5/2019     (Ea accident)
       X   ANY AUTO                                                                                                               BODILY INJURY (Per person)     $
           OWNED                SCHEDULED                                                                                         BODILY INJURY (Per accident) $
           AUTOS ONLY           AUTOS
           HIRED                NON-OWNED                                                                                         PROPERTY DAMAGE                $
           AUTOS ONLY           AUTOS ONLY                                                                                        (Per accident)
                                                                                                                                                                 $
 A     X   UMBRELLA LIAB       X    OCCUR                     CUP7H22255818                          11/5/2018      11/5/2019     EACH OCCURRENCE                $ 4,000,000
           EXCESS LIAB              CLAIMS-MADE                                                                                   AGGREGATE                      $ 4,000,000
                      X RETENTION $                                                                                                                              $
              DED                   0
                                                                                                                                       PER             OTH-
 A     WORKERS COMPENSATION                                   UB7H11794318                           11/5/2018      11/5/2019    X     STATUTE         ER
       AND EMPLOYERS' LIABILITY             Y/N
       ANYPROPRIETOR/PARTNER/EXECUTIVE                                                                                            E.L. EACH ACCIDENT             $ 1,000,000
       OFFICER/MEMBER EXCLUDED?                   N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $ 1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $ 1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                U.S. Trustee                                                                  ACCORDANCE WITH THE POLICY PROVISIONS.
                Office of the United States Trustee
                844 King Street, Suite 2207                                                 AUTHORIZED REPRESENTATIVE
                Lockbox #35
                Wimington DE 19801

                                                                                             © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                   The ACORD name and logo are registered marks of ACORD
Case 19-11813-CSS   Doc 87   Filed 08/29/19   Page 4 of 20
Case 19-11813-CSS   Doc 87   Filed 08/29/19   Page 5 of 20
Case 19-11813-CSS   Doc 87   Filed 08/29/19   Page 6 of 20
Case 19-11813-CSS   Doc 87
                        40   Filed 08/29/19
                                   08/14/19   Page 7
                                                   1 of 20
                                                        13
Case 19-11813-CSS   Doc 87
                        40   Filed 08/29/19
                                   08/14/19   Page 8
                                                   2 of 20
                                                        13
Case 19-11813-CSS   Doc 87
                        40   Filed 08/29/19
                                   08/14/19   Page 9
                                                   3 of 20
                                                        13
Case
Case19-11813-CSS
     19-11813-CSS Doc
                  Doc87
                      40 Filed
                         Filed08/29/19
                               08/14/19 Page
                                        Page10
                                             4 of
                                                of13
                                                   20
Case
Case19-11813-CSS
     19-11813-CSS Doc
                  Doc87
                      40 Filed
                         Filed08/29/19
                               08/14/19 Page
                                        Page11
                                             5 of
                                                of13
                                                   20
Case
Case19-11813-CSS
     19-11813-CSS Doc
                  Doc87
                      40 Filed
                         Filed08/29/19
                               08/14/19 Page
                                        Page12
                                             6 of
                                                of13
                                                   20
Case
Case19-11813-CSS
     19-11813-CSS Doc
                  Doc87
                      40 Filed
                         Filed08/29/19
                               08/14/19 Page
                                        Page13
                                             7 of
                                                of13
                                                   20
Case
Case19-11813-CSS
     19-11813-CSS Doc
                  Doc87
                      40 Filed
                         Filed08/29/19
                               08/14/19 Page
                                        Page14
                                             8 of
                                                of13
                                                   20
Case 19-11813-CSS   Doc 87   Filed 08/29/19   Page 15 of 20




                                                              Case 19-11813-CSS
                                                              Doc 40
                                                              Filed 08/14/19
                                                              Page 9 of 13
Case 19-11813-CSS   Doc 87   Filed 08/29/19   Page 16 of 20




                                                              Case 19-11813-CSS
                                                              Doc 40
                                                              Filed 08/14/19
                                                              Page 10 of 13
Case 19-11813-CSS   Doc 87   Filed 08/29/19   Page 17 of 20




                                                              Case 19-11813-CSS
                                                              Doc 40
                                                              Filed 08/14/19
                                                              Page 11 of 13
Case 19-11813-CSS   Doc 87   Filed 08/29/19   Page 18 of 20




                                                              Case 19-11813-CSS
                                                              Doc 40
                                                              Filed 08/14/19
                                                              Page 12 of 13
Case 19-11813-CSS   Doc 87   Filed 08/29/19   Page 19 of 20




                                                              Case 19-11813-CSS
                                                              Doc 40
                                                              Filed 08/14/19
                                                              Page 13 of 13
In re Mishti Holdings LLC, et al.      Case 19-11813-CSS                 Doc 87IR-2Filed 08/29/19               Page 20 of 20                Case No. 19-11813 (CSS)
Debtors
                                                   SCHEDULE OF RETAINERS PAID TO PROFESSIONALS


                                                          Check                                               Amount
                          Payee                      Date     Number     Name of Payor         Amount      Applied to Date*      Balance*
                                                   8/7/2019     Wire   Meetha Ventures LLC   $50,000.00           -                  -
       Morris, Nichols, Arsht & Tunnell LLP
                                                   8/9/2019     Wire   Meetha Ventures LLC   $200,000.00    $100,216.85        $149,783.15
                                                   8/1/2019     Wire   Meetha Ventures LLC    $5,000.00           -                  -
       Theodora Oringher PC                        8/6/2019     Wire   Meetha Ventures LLC   $50,000.00           -                  -
                                                   8/9/2019     Wire   Meetha Ventures LLC   $200,000.00    $112,689.70        $142,310.30
                                                   8/8/2019     Wire   Meetha Ventures LLC   $25,000.00           -                  -
       GlassRatner Advisory & Capital Group, LLC
                                                   8/9/2019     Wire   Meetha Ventures LLC   $80,000.00      $31,126.83         $73,873.17
       Donlin Recano & Company                     8/9/2019     Wire   Meetha Ventures LLC   $15,000.00         $0.00           $15,000.00
                                                                                             $625,000.00    $244,033.38        $380,966.62

                                                                                                                              *Balances as of the Petition Date
